           Case 1:19-cr-02072-MV Document 4 Filed 11/08/18 Page 1 of 1

                             INITIAL APPEARANCE
  In the matter of United States v. Tavis Washburn
  Cause #. 18-MJ-3457                 ;
  Date: Thursday, November 8, 2018                  ;
  B. Paul Briones, United States Magistrate Judge presiding
  Commenced hearing at 10:08 a.m .
  Appearing for the U.S. Attorney for the District of NM: David Cowen               - via telephone
  Interpreter N/A                            (Swear In)
RIGHTS
    ✔ Right to remain silent. 5d1E
    ✔ Right to an attorney.     5d1B
    ✔ Right to a Preliminary Hearing. 5d1D
    ✔ Right to a Detention Hearing. 5d1C
       Right to an Identity Hearing. 20
    ✔ Right to a trial before a jury. R58b2
    ✔ Right to Country’s Consular Representative Notification.

CHARGES AND MAXIMUM PENALTIES / VICTIMS
   ✔ Defendant has been provided copy of the charging document.
   ✔ Charges were read to Defendant by Judge Briones
   ✔ Defendant acknowledged understanding the charges.
   ✔ +AUSA advised Defendant of penalties, fines period of supervised release
   ✔ Court advised applicability of the Crime Victims’ Rights Act 18 U.S.C. §3771(a)(2)
   ✔ Court could also order you to pay restitution to the alleged victim(s) in this case. [For
  Victim    cases; R58b2 requires this advisement for misd; 18 USC § 3556 is rest statute]
APPOINTMENT OF COUNSEL [IF NONE]
   ✔ Court appointed Counsel.
     Defendant advised that he/she has retained or intends to retain an attorney.
DETENTION
   ✔ Granted Motion to Detain and remanded Defendant into the custody of the U.S. Marshal.
   ✔ Detention hearing Scheduled for Tuesday, November 13, 2018                    .
   ✔ Advised of pre-trial interview.

PRELIMINARY HEARING
   ✔ Scheduled preliminary hearing for Tuesday, November 13, 2018                             .
   ✔ Advised of pre-trial interview.

IDENTITY HEARING if Criminal Complaint/Indictment arose from jurisdiction other than NM.
     Charges arising out of the Federal District of [              ],
     Identity Hearing scheduled for                                .
MEDICATIONS, DRUGS OR ALCOHOL
   ✔ Inquired whether Defendant was on any prescribed medications or other drugs or alcohol
      at time of hearing affecting Defendant’s ability to understand the proceedings.
              Yes [     ] / No [ X  ]
ADDITIONAL MATTERS BROUGHT BEFORE THE COURT
   ✔ Defendant raised the following: N/A                                                 .
Concluded the Initial Appearance at 11:19  a.m.
